UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 30, 2012 VSE CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 0-3676 (Commission File Number) 54-0649263 (IRS Employer Identification Number) 2550 Huntington Avenue Alexandria, VA 22303-1499 (Address of Principal Executive Offices) (Zip Code) (703) 960-4600 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events VSE Corporation's Global Division has retained a one-one-year $277 million cost-plus-award-fee, indefinite-delivery, indefinite-quantity contract by the U.S. Naval Sea Systems Command as a result of the U.S. Government Accountability Office (GAO) having denied a protest to the award of the contract to VSE. VSE originally announced the award on October 3rd, 2011 prior to the protest. VSE’s performance of the awarded contract can now proceed. Item 9.01.Financial Statements and Exhibits (d)Exhibits. Exhibit NumberDescription 99.1 News release dated January 30, 2012 "VSE Corporation Retains U.S. Naval Sea Systems Command 5-Year, $1.5 Billion Contract After GAO Denies Protest." The information in the Exhibit Index of this Current Report on Form 8-K is incorporated into this Item 9.01 (d) by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VSE CORPORATION (Registrant) Date:January 30, 2012 /s/ Thomas M. Kiernan Thomas M. Kiernan Vice President, General Counsel andSecretary EXHIBIT INDEX Exhibit NumberDescription 99.1 News release dated January 30, 2012 "VSE Corporation Retains U.S. Naval Sea Systems Command 5-Year, $1.5 Billion Contract After GAO Denies Protest."
